Citation Nr: 0115887	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  97-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.H., and S.S.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1987, and from February 1992 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim to service 
connection for a psychiatric disability.  He responded with a 
timely notice of disagreement, initiating this appeal.  

The veteran was afforded a personal hearing before a RO 
hearing officer in April 1998.  In March 2001, he testified 
on his own behalf before a member of the Board.  


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability; the veteran did not appeal this decision.  

2. In support of his application to reopen his claims for 
service connection for a psychiatric disability, the veteran 
has submitted evidence not previously of record that must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's current psychiatric disability was incurred 
during active military service, or within a year thereafter.  



CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence 
with which to reopen his claim for service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156 (2000).  

2.  Service connection for a psychiatric disability is 
granted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
1991 & Supp. 2000), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A service separation examination was afforded the veteran in 
December 1987.  No psychiatric disabilities were noted at 
that time.  

The veteran first sought VA medical treatment for a 
psychiatric disability in September 1990, at which time he 
manifested a possible manic episode.  A VA doctor interviewed 
the veteran and diagnosed him with schizophrenia, paranoid 
type.  

The veteran was hospitalized at a VA medical center from 
January to February 1991.  He was initially brought to the 
hospital after creating a disturbance at a state employment 
office, and a provisional diagnosis of chronic paranoid 
schizophrenia was afforded him.  He was eventually discharged 
against medical advice, and outpatient treatment was 
recommended.  

The veteran was again hospitalized at a VA medical center in 
March 1991, after creating a second disturbance at the same 
state employment office.  This time, he was provisionally 
diagnosed with a bipolar effective disorder.  The veteran 
released himself against medical advice after only a few days 
of treatment.  

The veteran re-enlisted in military service in February 1992.  
In a September 1991 medical history questionnaire, the 
veteran denied any recent hospitalizations for any reason.  
However, shortly after returning to active duty, he 
experienced a manic episode and had to be hospitalized.  His 
case was reviewed by a military medical board, and a 
diagnosis of chronic paranoid schizophrenia was afforded him.  
This disability was found to have pre-existed his return to 
military service, and not to have been aggravated therein.  
The veteran was separated from service in October 1992.  

In a January 1993 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability.  The RO determined that the veteran's psychiatric 
disability existed prior to his 1992 reenlistment in service, 
and was not aggravated therein.  Additionally, onset of this 
disability was subsequent to his 1983 to 1987 term of 
service.  The veteran did not initiate a timely appeal of 
this decision.  

In December 1996, the veteran filed an application to reopen 
his claim for service connection for a psychiatric 
disability.  In a July 1997 rating decision, the RO denied 
the veteran's application, finding no new and material had 
been submitted with which to reopen his claim.  He responded 
with an October 1997 notice of disagreement, and was afforded 
a statement of the case that same month.  A VA Form 9 was 
received in December 1997, completing his appeal.  

The veteran, accompanied by several witnesses, testified on 
his own behalf at a personal hearing at the RO in April 1998.  
Dr. C.M.V.D. testified that the veteran's psychiatric 
disability likely began during his first period of service, 
or within a short period thereafter, even if it wasn't 
initially diagnosed during that time.  

In December 1998, Dr. C.M.V.D., M.D., filed a written medical 
opinion summarizing his treatment of the veteran, and 
suggesting he had onset of his schizophrenia within a year 
after his December 1987 service separation.  In forming his 
opinion, Dr. D. reviewed the veteran's service medical 
records and stated that these contained early evidence of a 
psychiatric disability.  He also personally examined the 
veteran on several occasions.  

The veteran testified at a personal hearing before a member 
of the Board in March 2001.  He testified that he first began 
experiencing psychiatric symptoms during his first period of 
service, and that these have continued on a chronic basis 
since that time.  L.H., a director of a local mental health 
clinic, also testified on the veteran's behalf.  L.H. first 
met and began working with the veteran in mid-1995, and could 
confirm a current psychiatric disability.  S.S. also 
testified on behalf of the veteran, stating that 
schizophrenia usually manifests in persons in their early 
20's in high stress environments.  Therefore, the veteran's 
experiences in military service between 1983 and 1987 no 
doubt precipitated the onset of his schizophrenia.  

Analysis

I. New and material evidence

In a 1993 decision, the RO denied the veteran's claim for 
service connection for a psychiatric disability.  In the 
absence of a timely appeal, this RO decision is final and may 
only be reopened if new and material evidence is added to the 
record.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).  

As a preliminary matter, the United States Court of Appeals 
for Veterans Claims (Court) (formerly known as the United 
States Court of Veterans Appeal) has held that when the Board 
addresses in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he or she has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  Unless no prejudice results, 
the matter must be remanded to the RO.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2000).  In the 
present case, the RO failed to inform the veteran that 
because service connection for a low back disability was 
originally and finally denied in 1984, he would have to 
submit new and material in order to reopen this claim.  
However, for the reasons discussed below, the Board concludes 
that the veteran has met this preliminary requirement for 
reconsideration of his claim, and, in light of this 
determination, a remand on this question is not required 
because the veteran has not been prejudiced therein.  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his application to reopen, the veteran has 
submitted private medical records, as well as his own 
contentions.  Because at least some of this additional 
evidence is new and material, the veteran's application to 
reopen his claim must be granted.  

At the time the veteran's claim for service connection for a 
psychiatric disability was originally denied, his psychiatric 
disability was found to have pre-existed his most recent 
period of service, and was not aggravated therein.  Since 
that time, he has provided competent medical evidence 
suggesting his psychiatric disability was in fact incurred 
during or within a short time after his first period of 
service.  Specifically, Dr. C.M.V.D., in a December 1998 
written statement, suggested that the veteran displayed 
symptoms of a psychiatric disability within a year after his 
initial December 1987 separation from service.  In forming 
his opinion, Dr. D. considered the veteran's service medical 
records from that period.  Because this written medical 
opinion was received only recently, it is new; that is, it 
was not of record at the time of the original denial.  
Additionally, this medical opinion is not cumulative and 
redundant of previously presented evidence.  For this reason, 
this evidence is new, as defined by 38 C.F.R. § 3.156 (2000).  
Also, by addressing an issue which served as the basis of the 
prior denial, this medical opinion is material.  That is 
because when the veteran's claim was initially denied, the RO 
concluded that his psychiatric disability was not incurred 
during or within a year after his first service period.  He 
has since provided competent medical evidence suggesting his 
schizophrenia was incurred within a year following his 
service separation in December 1987.  Thus, this evidence is 
likewise material to his claim, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2000).  

In conclusion, the evidence submitted since the last final 
denial of the veteran's service connection claim for a 
psychiatric disability is new and material, and therefore, 
this issue may be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

II.  Service connection

The veteran's claim for service connection for a psychiatric 
disability having been reopened, it follows that it should be 
considered on the merits.  Service connection will be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  In addition, certain statutorily 
enumerated disorders, such as psychoses, may be presumed to 
have been incurred in service if they manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

As an initial matter, no prejudice to the veteran results 
from a merits consideration by the Board at this stage in the 
appeals process, as the RO had previously considered this 
claim on the merits, and the veteran has been afforded the 
pertinent laws and regulations within the statement of the 
case.  He has also had the opportunity to submit evidence and 
argument addressing the merits of this issue.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have nevertheless been fulfilled, 
and no prejudice would result to the veteran by adjudication 
of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The RO has, during the pendency 
of this appeal, informed the veteran and his representative 
of the need to submit relevant medical evidence from all 
medical care providers, both VA and private.  Moreover, the 
veteran has already provided the VA with private medical 
records, demonstrating his awareness of the need to submit 
this information.  Thus, all available private medical 
evidence has been obtained, and the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The numerous rating decisions, 
statement of the case, supplemental statements of the case, 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with the VA's notification requirements. 

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the present case, the RO has 
attempted to obtain records from all private doctors and 
medical centers named by the veteran.  The RO has also 
informed the veteran of the private medical care providers 
from which it has requested records.  The veteran has not 
otherwise referenced any unobtained evidence that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records, both private and VA, identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Overall, the RO has fully complied 
with the provisions of the VCAA.  

As an initial matter, the veteran has submitted numerous 
diagnoses, from both VA and private medical doctors, of a 
current diagnosis of chronic paranoid schizophrenia.  Thus, 
the remaining issue is whether this current disability was 
either incurred in or aggravated by active military service.  

In support of his claim for service connection for a 
psychiatric disability, the veteran contends that he had 
onset of this disability during his first period of service, 
or within a year thereafter.  Among the evidence of record is 
the testimony and December 1998 written statement of Dr. 
C.M.V.D., M.D., who has treated the veteran for a psychiatric 
disability for the last several years.  Based on his review 
of the medical record and his examination of the veteran, Dr. 
D. concluded that the veteran first had onset of his chronic 
paranoid schizophrenia either during his 1983-87 service 
period, or within a year thereafter.  

In evaluating medical opinion evidence, the Court has held 
that the probative value of such evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

In the present case, Dr. D. has had the opportunity to both 
examine the veteran personally and review the entire medical 
record, including the veteran's service medical records from 
his first period of service, ending in 1987.  Based on the 
doctor's review, he concluded that the veteran's behavior at 
the time of his 1987 service separation was indicative of 
early onset of his psychiatric disability.  As this evidence, 
rendered by a competent medical expert, is uncontroverted in 
the record, service connection for chronic paranoid 
schizophrenia is warranted.


ORDER

1.  The veteran having submitted new and material evidence, 
his claim for service connection for a psychiatric disability 
is reopened.  

2.  Service connection is granted for chronic paranoid 
schizophrenia.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

